Citation Nr: 1204165	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for asbestosis, rated as 100 percent disabling from July 8, 2008.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to July 8, 2008.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, ABS Legal Advocates


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946. 

These matters were last before the Board of Veterans' Appeals (Board) in October 2010 on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The RO granted the Veteran's claim for service connection for asbestosis and assigned a 30 percent disability rating, effective August 29, 2000. 

The Veteran contested the assigned disability rating and the RO issued a March 2010 rating decision assigning a 100 percent disability rating, effective July 8, 2008. The Veteran has indicated that rating action did not satisfy his appeal; he contends that a 100 percent rating with TDIU is warranted from August 29, 2000 to July 7, 2008.

Although the Veteran had requested a hearing before the Board on a May 2003 substantive appeal (VA Form 9), he submitted an April 2004 statement to "withdraw [his] hearing request." The Board finds that his hearing request has been withdrawn. 38 C.F.R. § 20.704 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

2. The Veteran's asbestosis and COPD have not been manifested by FVC between 50 and 64 percent of what was predicted or adjusted DLCO of 40 to 55 percent predicted or a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with a cardio-respiratory limit.

3. The Veteran's service-connected asbestosis, alone, is not been shown to render him unemployable prior to July 8, 2008.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for asbestos exposure syndrome have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.321(b)(1), 4.97, Diagnostic Codes 6604, 6833 (2011).

2. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for asbestosis, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).

3. The criteria for entitlement to a TDIU have not been met prior to July 8, 2008. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A September 2000 pre-adjudication letter generally explained the evidence necessary to substantiate a claim for service connection. The Veteran's claim is for an initial disability evaluation in excess of 30 percent and VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide separate notice for newly raised or "downstream" issues, such as claims for increased compensation, on a claim for which it has already given the appropriate section 5103(a) notice (see VAOPGCPREC 8-2003 (Dec. 22, 2003)). However, the Veteran was notified in a September 2009 letter of the evidence necessary to substantiate a claim for an increased disability rating for asbestosis. Further, a January 2011 letter notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491   (2006). 

The 2009 and 2011 letters were provided to the Veteran after the initial adjudication of his claim and thus represent a "timing error." See Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the claim was re-adjudicated in a November 2011 supplemental statement of the case and timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim such that the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). The duty to notify has been met.

VA also has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains VA and private treatment records identified by the Veteran and the reports of a chart review performed in April 2001 and a VA examination in June 2011 with a September 2011 addendum (medical opinions of July 2008 and January 2009 deal with the etiology of asbestosis, which is not at issue in this case). VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Each of the reports reflects review of the claims file and assessment of the Veteran's medical condition; the June 2011 report also reflects interview with, and examination of, the Veteran. The reports are adequate because they reflect analysis of the medical evidence and provide reasoned medical opinions. The Veteran has not contended that his disability has measurably worsened since June 2011. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655. 

As noted above, the Board remanded the Veteran's claims for additional development in October 2010. The Board directed the RO/AMC to contact the Veteran to determine if any evidence was outstanding - the Veteran did not respond to a January 2011 letter. The RO/AMC also supplied the Veteran with an application form for increased compensation based on unemployability - the Veteran did not return the form. The Board also directed the RO/AMC to obtain an additional medical opinion and to readjudicate the Veteran's claim. A VA examiner reviewed the Veteran's chart and provided opinions in June and September 2011. The action directed in the 2010 remand has been completed in full. Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of a veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claim, a claimant appeals the initial rating given at the time service connection was established, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability. See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). Thus, in deciding the claim, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The Veteran is claiming entitlement to an initial disability rating in excess of 30 percent for asbestosis. Specifically, he claims that he is entitled to a 100 percent disability rating with TDIU. As detailed below, his asbestosis was not manifested by the criteria required for a 60 or 100 percent rating during the period under considered so the Board must deny his appeal.

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847. Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other. Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability and ratings will only be elevated to the next higher evaluation when the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96(a) (2011). These regulations became effective September 5, 1996.

The Final Rule Supplementary Information accompanying the above regulations, indicates that the appropriate ratings are determined based on test results produced after optimum therapy, i.e., post-bronchodilator. See Final Rule Supplemental Information 61 Fed. Reg. at 46, 720, 46, 723 (Sept. 5, 1996).

Effective October 6, 2006, VA added additional provisions that clarify the use of PFT results in evaluating respiratory conditions. See 71 Fed. Reg. 52,459 -01 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d) ). 38 C.F.R. § 4.96(d) (Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845) has seven provisions:

* Pulmonary function tests (PFT's) are required to evaluate these conditions except:
o When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, evaluate based on alternative criteria.
o When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.
o When there have been one or more episodes of acute respiratory failure.
o When outpatient oxygen therapy is required.

* If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.

* When the PFT's are not consistent with clinical findings, evaluate based on the PFT's unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

* Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.

* When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes.

* When there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.

* If the FEV-1 and the FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.

The Veteran is currently assigned a 30 percent rating for his asbestosis from August 29, 2000 to July 7, 2008 and a 100 percent rating beginning July 8, 2008. His rating is assigned under 38 C.F.R. § 4.97 , Diagnostic Code 6833. Under this Code, a 10 percent evaluation is assigned when there is FVC of 75 to 80 percent predicted or DLCO (SB) of 66 to 80 percent predicted.

A 30 percent rating is assigned when FVC is between 65 and 74 percent of what was predicted or DLCO (SB) of 56 to 65 percent predicted.

A 60 percent rating is assigned when FVC is between 50 and 64 percent of what was predicted or DLCO (SB) of 40 to 55 percent predicted or where the maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with a cardio-respiratory limit.

A 100 percent rating is assigned when FVC is less than 50 of what was predicted; or where DLCO (SB) is less than 40 percent of what was predicted; or where the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with a cardio-respiratory limit; or where there is cor pulmonale or pulmonary hypertension; or where the veteran requires outpatient oxygen therapy.

A March 1988 employment termination health evaluation reflects that the Veteran had no wheezing or crackles and denied cough, wheezing, and shortness of breath; he did report some phlegm production. Spirometry revealed FVC of 3.48, 92 percent, and FEV1 of 2.93, 99 percent, with a ratio of 84 percent. Earlier employment health evaluations completed in June 1985 and June 1986 reflect better FVC and FEV1 percentages and no respiratory complaints. The Veteran reported experiencing shortness of breath on a March 1994 occupational health questionnaire. However, a September 1997 private medical evaluation report revealed that the Veteran could walk 18 holes on a golf course without difficulty despite complaints of cough and orthopnea.

In May 2000, the Veteran's private physician noted that he had moderate exercise tolerance and observed his prior exposure to asbestos and currently diagnosed COPD. An October 2000 private medical note states that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) with a history of asbestos exposure. The note indicates that he had been experiencing increased coughing and shortness of breath despite antibiotic and nebulizer treatment.

The Veteran wrote to VA in April 2001 and stated that he experienced pneumonia after his discharge from the military in 1946, but had never had a cough until last year (2000). He stated that the cough was "present at all times." He was seen for an initial treatment session by VA that same month and complained of worsening shortness of breath, but only with exertion - he reported that he needed to slow down after walking 200 to 300 yards. The VA physician opined that the Veteran likely was experiencing age-related decreased lung function combined with the effects of past years of smoking. Follow-up appointments were scheduled.

Later in April 2001, his claims file was provided to a VA respiratory disorders examiner for a chart review. The examiner observed the September 1997 private medical evaluation report within the claims file that revealed the Veteran had complained of cough and orthopnea over the last eight (8) months. That report also observed that the Veteran worked part-time at a golf course. A chest x-ray showed clear lungs and normal spirometry with an FVC of 3.43 (87 percent) and FEV1 of 2.77 (106 percent). Based on that clinical data, the VA examiner opined that there was no current evidence of any disability due to past asbestos exposure. 

A September 2001 private treatment note reflects diagnoses of asbestosis and COPD, but no current cough, shortness of breath, or orthopnea. However, a January 2002 private note observes wheezing as a symptoms of COPD exacerbation.

Spirometry conducted in February 2002 showed an FVC of 2.55 (72 percent) and FEV1 of 2.12 (77 percent). DLCO was 74 percent. FEV1/FVC ratio was 83 percent. In March 2002, the Veteran reported dyspnea with exertion. He informed a July 2002 VA physician that he worked part-time as a mail man for a private company. A July 2002 private note reflects the Veteran's complaints of progressive dyspnea and that he was taking medication for COPD.

Spirometry conducted in August 2002 showed an FVC of 2.64 (75 percent) and FEV1 of 1.89 (70 percent). FEV1/FVC ratio was 57 percent. A private letter (Dr. Armonio) states that the Veteran was experiencing persistent shortness of breath and "worsening condition."

Spirometry conducted in September 2002 did not include post-bronchodilator testing because pre-bronchodilator testing showed FVC of 82 percent and an FEV1 of 91 percent with a 74 percent DLCO.

In November 2002, the Veteran informed his private physician of an episode of shortness of breath. A December 2002 private treatment note states that spirometry was within normal limits and states that the Veteran's "overall symptoms have improved."

Spirometry conducted in May 2003 showed an FVC of 2.72 (73 percent) and FEV1 of 2.24 (84 percent). DLCO was 80 percent when adjusted for airway volume. FEV1/FVC ratio was 82 percent. His private physician noted that he was able to ambulate as long as his knees allowed and explained that "he is predominantly limited at this point from arthritic discomfort in his knees."

Spirometry conducted in July 2003 showed an FVC of 2.70 (72 percent) and FEV1 of 2.21 (83 percent). DLCO was 81 percent when adjusted for airway volume. FEV1/FVC ratio was 82 percent. The Veteran's private physician noted improvement in his breathing. An October 2003 CT scan revealed small subpleural blebs in the lungs.

In November 2003, the Veteran's physician (Dr. Armonio) stated that he was "relatively asymptomatic" from lung disease given his age and other medical problems with arthritic knees. A January 2004 chest x-ray showed an opaque node in the right upper lung lobe. In January 2004, a private physician described the Veteran's COPD as well-compensated and noted that he was not in any respiratory distress.

Spirometry conducted in June 2004 showed an FVC of 3.19 (86 percent) and FEV1 of 2.54 (97 percent). DLCO was 69 percent when adjusted for airway volume. FEV1/FVC ratio was 80 percent. In July 2004, the Veteran's private physician again commented on overall improvement and stated that he was "doing well." The Veteran was noted to not be wearing any oxygen supply. An August 2004 private treatment note indicates that the Veteran was experiencing a cough due to COPD; that observation is reiterated in a September 2004 note.

In September 2004, the physician noted that his lung disease appeared "relatively stable" and without "significant progression." However, the physician wrote a note at the request of the Veteran stating that his pulmonary disease was "severe" and that he should avoid any aggravating factors.

A September 2004 CT scan verified the January 2004 x-ray findings of a nodule in the right upper lung lobe. An October 2004 lung biopsy revealed inflammatory cells, but no evidence of malignancy. The right lung lobe nodule was again visualized on a November 2004 scan. In November 2004, a pulmonologist wrote that the Veteran's spirometry results were "suggestive of mild intersititial lung disease." The pulmonologist described his lung disease as mild again in January 2005.

Dr. Armonio wrote a note in April 2005 stating that the Veteran had experienced an increase in symptoms over the last few months. May 2005 spirometry showed an FVC of 2.76 (76 percent) and FEV1 of 2.30 (89 percent). DLCO was 70 percent when adjusted for airway volume. FEV1/FVC ratio was 83 percent. The Veteran informed the pulmonologist that he walked on a golf course each day with his dog, just for exercise and scouting balls. He reported experiencing "a little bit more dyspnea than a year ago."

A June 2005 chest x-ray showed that the right subcutaneous emphysema had resolved and the lungs were clear. An October 2005 medical opinion from a VA specialist observes that the June 2004 spirometry results were normal and did not indicate the presence of COPD or asbestosis. November 2005 spirometry showed an FVC of 2.73 (75 percent) and FEV1 of 2.22 (86 percent). DLCO was 80 percent when adjusted for airway volume. FEV1/FVC ratio was 81 percent. The pulmonologist noted no significant changes from May 2005 except for improvement in diffusion capacity. The Veteran reported that he could walk for about 15 minutes before becoming dyspneic and that he worked two (2) days a week moving cars.

A January 2006 from a private pulmonologist (Dr. Liebman) states that the Veteran was experiencing increased respiratory symptoms requiring medication escalation. The physician noted that the Veteran was limited in physical capacity due to respiratory and other medical problems identified as gastroesophageal reflux disease (GERD), hepatitis, peritonitis, cholecystectomy, essential tremor, and recent chest trauma with sterna injury. However, a January 2006 treatment note from a different private physician states that the Veteran was experiencing "slight shortness of breath from his known asbestosis" (italics added for emphasis). A March 2006 note from the pulmonologist states that the Veteran reported feeling better overall and that he had been mistakenly taking one daily medication twice a day.

A February 2006 letter from Dr. Armonio also identifies "severe degenerative joint disease," prostate cancer, cerebrovascular attack (CVA)/transient ischemia (TIA), and hypertension as medical problems. Dr. Armonio stated that the Veteran's "complex medical problems" greatly diminished his ability to perform strenuous physical activities. A February 2006 chest x-ray revealed an increase in linear markings within the lungs.

In February 2006 and March, May, July, and December 2007 and February 2008, the Veteran was hospitalized for exacerbation of his COPD. He was given antibiotic therapy and discharged.

May 2006 private spirometry revealed "no significant change in spirometric measures" from November 2005. Exact results and percents were not noted. A November 2006 note also observes no significant changes and describes the results as characteristic of moderate restrictive lung disease (italics added for emphasis). A May 2007 note observes a "mild reduction" in FVC and FEV1. A November 2007 note states that there was no significant change from May 2007.

In January 2008, Dr. Liebman wrote a letter indicating that the Veteran's lung disability had not changed in severity over the last six (6) months. Dr. Liebman indicated that the Veteran was treated with medication, a flutter valve, and a CPAP machine for obstructive sleep apnea diagnosed in June 2006. A January 2008 letter from Dr. Armonio states that the Veteran was experiencing  multiple medical conditions including COPD, hypertensive cardiovascular disease, degenerative joint disease, prostate cancer, CVA/TIA, GERD, hyperlipidemia, coronary artery disease, colon polyps, and obstructive sleep apnea in addition to his other pulmonary disabilities. Dr. Armonio wrote a separate letter in February 2008 stating that the Veteran's ability to perform physical activity was greatly diminished due to his overall deteriorating health.

May 2008 spirometry showed an FVC of 2.41 (69 percent) and FEV1 of 1.93 (79 percent). DLCO was 63 percent when adjusted for airway volume. FEV1/FVC ratio was 80 percent. The Veteran reporting biking 10 minutes a day, but experiencing difficulty with that activity due to back pain.

A July 2008 private treatment note states that the Veteran uses a nebulizer four (4) times each day to treat his respiratory symptoms. The Veteran wrote to VA in July 2008 and stated that he "was forced into retirement in 1989" due to worsening of his health condition, specifically hearing and breathing troubles. He stated that he had received medical treatment for pulmonary asbestosis since 1989.

November 2008 spirometry showed an FVC of 2.58 (73 percent) and FEV1 of 2.18 (80 percent). DLCO was 38 percent, normal when adjusted for airway volume. FEV1/FVC ratio was 85 percent. The Veteran was observed to "have done a little bit better" on walking.

A July 2009 VA functional assessment notes that the Veteran was able to grocery shop, prepare meals, do housework, do laundry, get to places beyond walking distance, and use the telephone without assistance.

The Veteran was afforded a VA examination in June 2011. The examiner summarized the Veteran's medical history and indicated review of the claims files. The examiner noted that the Veteran was currently using oxygen, but did not perform any clinical tests because the focus of the examination was a historical review of evidence to determine employability during and prior to 2008. The examiner did observe that there was no evidence of cor pulmonale or pulmonary hypertension. The report reflects that the Veteran stated he retired in 1989 due to age and was still able to garden. The examiner observed that private medical notes from 2003 and 2004 noted that a knee disability was a limiting factor, but opined that "it would be speculation to provide a definitive opinion on the cause of unemployability from 2000 to 2008." A follow-up opinion was provided in September 2011. The VA examiner noted that as recently as June 2011, the Veteran admitted to not needing oxygen all of the time, reported that he could still garden, and demonstrated that he could walk at least 50 yards without an assistive device. However, the examiner stated that the Veteran's unemployability due to interstitial lung disease from 2000 to 2008 could not be confidently determined without resort to speculation due to his documented comorbidities.

Under Diagnostic Code 6833, a 60 percent disability rating is not warranted unless there is FVC between 50 and 64 percent of what was predicted or the adjusted DLCO of 40 to 55 percent predicted or the maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with a cardio-respiratory limit. The medical evidence summarized above shows that the Veteran has not met these criteria at any point in the appellate period. Comparison of his spirometric results to the rating schedule shows that either non-compensable, 10 percent, or 30 percent ratings were appropriate each time pulmonary function tests were conducted (April 2001, February 2002, August 2002, September 2002, May 2003, July 2003, June 2004, May 2005, November 2005, May 2006, May 2007, November 2007, May 2008, and November 2008). The Board has analyzed his spirometric results under the Diagnostic Code for COPD, Code 6604, but application of that disability code entitles the Veteran to the same or lower ratings over the appellate period.

The criteria for an evaluation in excess of 30 percent for asbestosis have not been met or approximated at any time during the appeal period. The preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

The Board has also considered whether the issue of entitlement to an initial disability rating in excess of 30 percent for asbestosis should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet. App. 242 (2008). However, the record does not reflect that the manifestations of the disabilities are in excess of those contemplated by the assigned rating. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Regardless, the evidence does not reflect that the Veteran experienced frequent hospitalization or marked interference with his work. Although the record does show that he was hospitalized on multiple occasions for exacerbation of COPD, 'multiple' is not the same as 'frequent' and the Board does not find his number of hospitalizations frequent. Further, although the Board considered evaluation of his disability under the diagnostic code for COPD to determine if he was eligible for a higher rating, he is in receipt of service connection for asbestosis, not for COPD. 

The Veteran has contended that he had to stop working due to exacerbation of respiratory symptoms and decreased hearing. Decreased hearing is not for evaluation here and the inconsistencies in the Veteran's statements about his ability to function with respiratory symptoms render his testimony of little probative value. Employment records reflect no difficulties with shortness of breath, the Veteran has reported different histories to different care providers, private care providers have noted that non-service connected disabilities limit his abilities, and he continued to work part-time jobs that required physical exercise. He is not credible in his contentions. Based on the inconsistencies in the Veteran's statements, the Board finds them of little probative value. Caluza, 7 Vet. App. at 511-512; and see Madden, 125 F.3d 1447.

Further, work-related impairment is already contemplated by the applicable schedular criteria. Consideration of an extraschedular rating is not shown to be necessary. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired). On these bases, the Board has concluded that referral of the matter for extra-schedular consideration is not in order.

TDIU

A total rating for compensation based upon individual unemployability is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability. Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001). 

Here the Veteran has claimed entitlement to a 100 percent disability rating for asbestosis for the period prior to July 8, 2008. He also stated in a July 2008 letter that he had to retire due to his health. In these circumstances, under Roberson, the Board must consider whether he is entitled to TDIU. 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability (TDIU), there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran is currently service connected for asbestosis, which is rated as 30 percent disabling for the period under consideration. He does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a) . 

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation. The Board must determine whether the Veteran is unemployable by reason of service-connected disabilities.

The Veteran stated in a July 2008 letter that he was forced to retire in 1989 due to worsening health conditions and that was treated for asbestosis from that time forward. However, a 1988 employment termination health evaluation does not reflect any impairment that prevented the Veteran from performing his job. Medical records do not reveal diagnosis of asbestosis until more than a decade after his retirement date. Further, the Veteran subsequently informed a June 2011 VA examiner that his retirement was age-related.

The Veteran did report experiencing shortness of breath on a March 1994 occupational health questionnaire. However, he also reported episodes of unconsciousness, leg pain, and neck and back injury - none of which are service-connected disabilities - and a September 1997 private medical evaluation shows he could walk 18 holes on a golf course without difficulty despite complaints of cough and orthopnea.

In May 2000, the Veteran's private physician noted that he had moderate exercise tolerance and the Veteran reported in April 2001 that he did not experience a cough until 2000. At that time, VA evaluation reflected that the Veteran's level of lung function was similar to normal age-related decreased lung function combined with the effects of past years of smoking. Later in April 2001, the Veteran informed a VA physician that he worked part-time at a golf course and could walk 18 holes without any problem. An April 2001 VA examiner opined that the Veteran displayed no current symptoms of disability due to past asbestos exposure. 

In July 2002, the Veteran informed another VA physician that he worked part-time as a mail man for a private company. He complained of worsening dyspnea, but September 2002 spirometric measurements approximated normal. In May 2003, a private physician stated that he was predominantly limited by arthritic discomfort in his knees.

In November 2003, the Veteran's general physician stated that he was "relatively asymptomatic" from lung disease given his age and other medical problems with arthritic knees. In January 2004, another private physician described the Veteran's COPD as well-compensated and noted that he was not in any respiratory distress. July 2004 private treatment notes indicate that the Veteran was "doing well" in regard to respiratory disabilities. In September 2004, his lung disease was described as "relatively stable" and without "significant progression." Although the same physician who authored that treatment note wrote a letter in September 2004 referring to the Veteran's pulmonary disease as "severe," that letter is of little probative value as it is inconsistent with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. at 511-512.

In November 2004 and January 2005, the Veteran's private pulmonologist described his lung disease as mild. Although his primary care physician reported an increase in his symptoms in April 2005, in May 2005 the Veteran reported taking daily walks on a golf course for exercise and to scout balls. In November 2005, the Veteran reported that he could walk for about 15 minutes before becoming dyspneic and stated that he worked two (2) days a week moving cars.

In January 2006, the Veteran's pulmonologist wrote that the Veteran was limited in physical capacity due to multiple medical issues, not only respiratory disabilities. That opinion is supported by a letter from his primary care physician identifying several disabilities that combined to diminish his ability to perform strenuous physical activities. January and February 2008 letter from the primary care physician also refer to decreased abilities resulting from the effects of multiple health issues. However, a July 2009 VA functional assessment notes that the Veteran was able to grocery shop, prepare meals, do housework, do laundry, get to places beyond walking distance, and use the telephone without assistance.

A June 2011 VA examiner observed that the Veteran was still capable of activities such as gardening, noted physical limitations from other (non-service-connected) disabilities, but opined that the cause of his unemployment prior to July 2008 could not be determined without resort to speculation. In September 2011, the VA examiner explained that the existence of multiple documented comorbities required speculation as to the cause of unemployability.

Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993). However, the Board may not deny a claim in reliance on an examiner's conclusion that an etiology opinion would be speculative unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). Here, the VA examiner stated that an opinion could not be rendered without resort to speculation as to whether or not asbestosis caused unemployability and explained that the basis for that opinion was the co-existence of multiple other health problems. Further, no medical professional has opined that the Veteran's asbestosis, alone, renders him unemployable and private physicians identified other disabilities as limiting his abilities.

The Veteran failed to complete an unemployability application provided to him in January 2011 and did not respond to questions from the June 2011 VA examiner about his employability prior to July 2008 except by stating that his 1989 retirement was age related. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran is presently assigned a 30 percent disability rating for the period under consideration. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury. 38 C.F.R. § 4.1; Van Hoose supra. 

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). The Board finds the medical evidence of record sufficient evidence that his asbestosis alone does not render him unemployable. Despite his contentions to the contrary, the evidence reflects that he did not have to stop working due to asbestosis-related disability and that his asbestosis symptoms were no more than moderate during the period under consideration. Personal interests can affect the credibility of evidence. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1999). 

The Veteran has not provided any evidence, other than his own contradicted statements, that his disabilities were so severe that he was incapable of performing his work. Private physicians have indicated that multiple medical issues combined to render him unable to perform physical activities and the medical evidence of record shows that he remains able to complete some physical activities. As late as November 2003, he was described as 'relatively asymptomatic' from lung disease. His lung disease was described as mild through January 2005 and he reported being able to walk for pleasure and exercise and work until November 2005. As late as July 2009 he was noted to be able to grocery shop, prepare meals, do housework, do laundry, and get to places beyond walking distance.

Accordingly, the Board concludes that the weight of the medical evidence, examined with the other evidence of record, indicates that the Veteran's service-connected disability does not alone, without regard to age or other disabilities, render him unemployable. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant a grant of TDIU. The claims file reflects evidence beyond mere conjecture that his asbestosis alone did not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia, 7 Vet. App. 294. Further, to the extent that respiratory symptoms did limit him, the majority of medical records refer to worsening of COPD rather than service-connected asbestosis.
 
Based on a review of the evidence of record, the Board is of the opinion that the disability evaluation assigned to the Veteran's disability under the VA Schedule for Rating Disabilities accurately reflects his Veteran's overall impairment to his earning capacity due to his asbestosis and referral for consideration of a TDIU on an extraschedular basis is not warranted. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. The Veteran's contention that asbestosis alone rendered him unemployable prior to July 8, 2008 has been considered and rejected by the Board because its underlying factual basis is contradicted by the record. 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for asbestosis is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


